DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-52 are canceled.

Claims 53-72 are pending.

Claims 53-72 are under examination.

Priority
	This application is a continuation of U.S. application 16083825, filed 9/10/2018, which is a national stage entry (371) of PCT/US2017/021616, filed 3/9/2017, which claims priority from U.S. provisional application 62306125, filed 3/10/2016, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted on 8/31/2021, IDS submitted on 2/2/2022, IDS submitted on 6/16/2022, and IDS submitted 8/26/2022 are acknowledged and have been considered. Signed copies are attached hereto.
Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The specification is objected to for containing an embedded hyperlink at p. 81, paragraph [00390], line 3.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 55, 57-72 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 53 is drawn to a method of treating or preventing a disease, the method comprising administering an effective amount of an anti-Immunoglobulin-like transcript-7 (ILT7) antibody to a subject in need thereof, wherein the ILT7 antibody comprises Complementarity-Determining Regions (CDRs) HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3, wherein the HCDR1, HCDR2, and HCDR3, consist of the amino acid sequences of SEQ ID NOs: 203, 204, and 205, respectively, and wherein the administering is effective in treating or preventing a disease as determined by detecting a reduced level of interferon-alpha or plasmacytoid dendritic cells (pDCs) in the subject in need thereof after the administering; 
Claim 55 is drawn to the method of claim 53, wherein the ILT7 antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VH and VL regions comprise an amino acid sequence at least 95% identical to SEQ ID NO:202 and SEQ ID NO:207, respectively. SEQ ID NO:202 and 207 are the VH and VL regions of the ILT70137 antibody, respectively. 
All of the other claims directly or indirectly depend on claims 53 and 55.
The specification discloses 29 anti-ILT7 antibodies including the ILT70137 antibody (Page 31, Table 2).  The specification does not disclose any antibodies that have VH and VL regions comprising an amino acid sequence at least 95% identical to SEQ ID NO:202 and SEQ ID NO:207, respectively.  The specification does not disclose any antibodies wherein the HCDR1, HCDR2, and HCDR3, consist of the amino acid sequences of SEQ ID NOs: 203, 204, and 205, respectively, and wherein the LCDR1, LCDR2, and LCDR3 are not the amino acid sequences of 208, 209, and 210, respectively. 
Thus, the written description is not commensurate in scope with the claims which read on generating and isolating a genus of antibodies wherein the VL regions comprise an amino acid sequence at least 95% identical to SEQ ID NO:207, and do not comprise the LCDR1, LCDR2, and LCDR3 amino acid sequences of 208, 209, and 210, respectively. 
There is a lack of written description regarding which antibodies comprising the HCDR1, HCDR2, and HCDR3 of the amino acid sequences of SEQ ID NOs: 203, 204, and 205, respectively, and the LCDR1, LCDR2, and LCDR3 not comprising the amino acid sequences of 208, 209, and 210, respectively, still has the claimed function (i.e. bind to ILT7).
There is a lack of a written description regarding which amino acids within CDRs of SEQ ID NO: 207 can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting antibody wherein the VL region comprise an amino acid sequence at least 95% identical to SEQ ID NO:207, respectively, still has the claimed function (i.e. bind to ILT7).
Claim 53 recites the CDRs of the heavy chain, and thus the VH region comprising an amino acid sequence at least 95% identical to SEQ ID NO: 202 recited in claim 55, which depends on claim 53, would require that the 95% of changes be in the regions that are not in the CDR regions. However, claim 53 does not recite the CDRs of the light chain, and thus the VL region comprising  an amino acid sequence at least 95% identical to SEQ ID NO: 207 lack written description regarding which amino acids within CDRs of SEQ ID NO: 207 can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting antibody wherein the VL region comprise an amino acid sequence at least 95% identical to SEQ ID NO:207, respectively, still has the claimed function (i.e. bind to ILT7)
The specification does not describe an actual reduction to practice of an antibody that binds to ILT7 comprising the HCDR1, HCDR2, and HCDR3, of the amino acid sequences of SEQ ID NOs: 203, 204, and 205, respectively, and the LCDR1, LCDR2, and LCDR3 not comprising the amino acid sequences of 208, 209, and 210, respectively, in structural terms sufficient to show possession. 
The specification does not describe an actual reduction to practice of an antibody wherein the VL regions comprise an amino acid sequence at least 95% identical to SEQ ID NO:207, respectively, in structural terms sufficient to show possession. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody.  One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to the 29 anti-ILT7 antibodies including the ILT70137 antibody, the structure required to produce antibodies that are characterized by having VL regions comprising an amino acid sequence at least 95% identical to SEQ ID NO:207, respectively, wherein the antibodies retain the antigen specificity of the ILT70137 antibody over the full scope of the claims, which includes those antibodies not comprising the light chain CDRs of ILT70137.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of the 29 anti-ILT7 antibodies each comprising 6 specific CDR domains.   Therefore, the Applicant fails to describe a representative number of members of the claimed genus.  
 Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed antibodies.  Although the specification discloses a partial structure, i.e. a VL region having an amino acid sequence of SEQ ID NO:207 wherein all 6 CDRs are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the VL region having an amino acid sequence at least 95% identical SEQ ID NO: 207 wherein the 5% of changes can be in the light chain CDR regions.  
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within SEQ ID NO: 207 can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the ILT70137 antibody is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies required for the binding of ILT7 outside the 6 specified CDRs of the 29 anti-ILT7 antibodies including ILT70137 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  
Edwards (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited 29 ILT7 antibodies cannot be considered representative of the genus of anti-ILT7 antibodies that have less than 6 CDRs from a single parental antibody. That is, the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure the 29 ILT7 antibodies is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies which have the claimed functions and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only an anti-ILT7 antibody, wherein the VH and VL regions comprise an amino acid sequence of SEQ ID NO:202 and SEQ ID NO:207, respectively, having the CDRs as defined by SEQ ID NOs: 203, 204, 205, 208, 209, and 210, meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed, that show that antibodies characterized by having VH and VL regions comprising an amino acid sequence at least 95% identical to SEQ ID NO:202 and SEQ ID NO:207, respectively, can retain the antigen specificity of the ILT70137 antibody, wherein the amino acids changes by deletion, addition, substitution and/or combination thereof, can be in the CDRs.

Claims 53-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating human subjects with an autoimmune disease comprising administering the anti-ILT7 antibody, does not reasonably provide enablement for a method of treating any diseases other than autoimmune disease, a method of preventing a disease, a method of treating a disease in  non human subjects with said antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 53 recites “A method of preventing a disease...” which encompasses disease prevention. The specification does not define the term preventing.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “prevention” effect on a disease. To prevent a disease would necessarily mean that an individual would have to be first identified as at risk before the disease develops, and then given said polypeptide, and such administration would ensure that the individual would not develop the disease. 
Further, claim 53 recites an anti-Immunoglobulin-like transcript-7 (ILT7) antibody comprising Complementarity-Determining Regions (CDRs) HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3, wherein the HCDR1, HCDR2, and HCDR3, comprise the amino acid sequences of SEQ ID NOs:203, 204, and 205, respectively. The antibody binds to human and monkey ILT7.
All the other claims directly or indirectly depend on claim 53.
However, while the prior art has indicated that certain autoimmune diseases can be treated by inhibiting ILT7, the prior art has not established that any disease can be treated or prevented, nor that any autoimmune disease can be prevented, nor that there is any way to identify individuals who would be “at risk” to develop an autoimmune disease involving ILT7. Further, neither the prior art nor the specification teaches a preventive effect of inhibiting ILT7 on any disease. The specification shows that anti-ILT7 antibody inhibits IFN-alpha production by pDCs (Example 11, for example), which provides a treatment after the onset of the disease. The Specification does not teach how to prevent or delay the onset of a disease including an autoimmune disease in an individual. As neither the prior art nor the specification has established how to identify individuals who are “at risk of’ said disease, the claimed method of preventing an any disease using an anti-ILT7 antibody is not enabled. Further, the specification discloses that the antibodies bind to  cynomolgous monkey ILT7, but is silent on any other non-human ILT7.
According to Rose (American Journal of Epidemiology, published, 1 March 2016), it has long been possible to prevent many autoimmune diseases in models of autoimmune disease in inbred genetically homogeneous animals housed under standard conditions. (Page 405, Prevention, first paragraph.) However, these types of experiments have only been conducted in animal models of both induced and spontaneous autoimmune disease in genetically and environmentally homogeneous populations. Humans are far from homogeneous. This exemplifies the major problem in directly applying the results of reductionist experimental findings to human populations. (Page 406, Prevention, last paragraph)
Due to the large quantity of experimentation necessary to determine the preventing effect of inhibiting ILT7, to determine the non-human subjects that the anti-ILT7 antibody could treat, and to determine how to identify a patient having a risk of developing an autoimmune disease involving ILT7, the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art, which has not established that any diseases can be prevented by inhibiting ILT7 activity, and the breadth of the claims which encompasses disease prevention, undue experimentation would be required of the skilled artisan to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 62 is dependent on the independent claim 53. Claim 53 recites an anti-Immunoglobulin-like transcript-7 (ILT7) antibody comprising Complementarity-Determining Regions (CDRs) HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3, wherein the HCDR1, HCDR2, and HCDR3, comprise the amino acid sequences of SEQ ID NOs:203, 204, and 205, respectively. These CDRs are from a library of human sequences. In contrast, Claim 62 recites “where the antibody is a murine, human, chimeric, humanized, or resurfaced antibody”. The usage of the “murine” language in claim 62 allows for antibodies with all 6 CDRs from murine sequences. Therefore claim 62 is an improper dependent claim due to failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Closest Prior Art
Claims 53-72 are free of the prior art in light of the prior art's failure to teach or reasonably suggest an anti-Immunoglobulin-like transcript-7 (ILT7) antibody comprising Complementarity-Determining Regions (CDRs) HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3, wherein the HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 comprise the amino acid sequences of SEQ ID NOs:203, 204, 205, 208, 209, and 210, respectively. 
The closest prior arts are Smider (US 2012/0316071 A1 published Dec. 13, 2012, IDS filed 8/31/2021), Amgen Fremont, Inc. (WO 2006/124269 A2 published Nov. 23, 2006, IDS filed 8/31/2021), and Kamogawa (US 2009/028128 A1 published Nov. 12, 2009, IDS filed 5/22/2020). Smider discloses a heavy chain variable region (VH) comprising an amino acid sequence at least 85% identical to VH of SEQ ID NO: 202 (Table 3. Exemplary Variable Heavy Chains and Light Chains includes Heavy Chain gnl|Fabrus| VH1-18_IGHD5-12*01_IGHJ4*01 (SEQ ID NO: 1833); SEQ ID NO: 1833 [122 amino acids] shows 90.5% sequence identity with SEQ ID NO: 202 of this instant application [122 amino acids]), Amgen Fremont Inc. discloses a light chain variable region (VL) comprising an amino acid sequence at least 85% identical to VL of SEQ ID NO: 207 (Para. [0058] the antibody that binds to VLA-I comprises a human kappa light chain immunoglobulin molecule having an amino acid sequence shown in SEQ ID NOs: ... 100, ... ; SEQ ID NO: 100 [110 amino acids] shows 98.2% sequence identity with SEQ ID NO: 207 of this instant application [110 amino acids]), Kamogawa discloses an ILT7 antibody (Para. [0001] The present invention relates to an antibody which binds to human ILT7), but all of these references fail to disclose an ILT7 antibody that can bind to the same ILT7 epitope as an antibody comprising a heavy chain variable region (VH) of SEQ ID NO:202 and a light chain variable region (VL) of SEQ ID NO:207.
The prior art teaches numerous ILT7 antibodies that comprise specific heavy chain sequences and light chain sequences. The prior art does not teach a specific antibody comprising Complementarity-Determining Regions (CDRs) HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3, wherein the HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 comprise the amino acid sequences of SEQ ID NOs: 203, 204, 205, 208, 209, and 210, respectively, nor does the prior art teach an ILT7 antibody that can bind to the same ILT7 epitope as an antibody comprising a heavy chain variable region (VH) of SEQ ID NO:202 and a light chain variable region (VL) of SEQ ID NO:207. As the prior art teaches numerous different ILT7 antibodies comprising a different combination of sequences, the specific ILT7 antibody with the combination of sequences taught in the instant application is non-obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        

/HONG SANG/Primary Examiner, Art Unit 1643